 



Exhibit 10.15
AMENDMENT
TO
AMENDED AND RESTATED NON-EXCLUSIVE CONSULTING AGREEMENT
     This AMENDMENT TO AMENDED AND RESTATED NON-EXCLUSIVE CONSULTING AGREEMENT
(this “Amendment”) is entered into effective as of the 30th day of June, 2006,
between Edward F. Houff (“Consultant”) and Kaiser Aluminum & Chemical
Corporation, a corporation with offices located at 27422 Portola Parkway, #350,
Foothill Ranch, CA 92610-2831 (“Kaiser”).
     WHEREAS, Consultant and Kaiser have previously entered into that certain
Amended and Restated Non-Exclusive Consulting Agreement, effective as of
August 16, 2005 (the “Agreement”); and
     WHEREAS, Consultant and Kaiser desire to amend the Agreement as provided
for herein.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Amendment to Section 1 of the Agreement. Section 1 of the Agreement is
hereby amended to delete both references to “June 30, 2006” and replace such
references with “July 6, 2006.”
     2. Amendment to Section 3 of the Agreement. A new Section 3.2.5 shall be
added and shall read in its entirety as follows:
     3.2.5 There shall be no Base Fee for the period from July 1, 2006 through
July 6, 2006. Hours worked will be billed at $450 per hour, exclusive of
expenses, subject to the same terms and conditions for travel, weekend and
holiday work as provided in paragraph 3.1.1.
     3. Reaffirmation. In all other respects, the terms and conditions of the
Agreement shall remain as set forth therein.
     4. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original but all of which
together shall be deemed to be one and the same agreement.
[Signatures on following page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by
the respective duly authorized officers of the parties on the date first written
above.

            KAISER ALUMINUM & CHEMICAL CORPORATION
      By:   /s/ John M. Donnan         John M. Donnan, Vice President,
Secretary        and General Counsel     

            CONSULTANT
      By:   /s/ Edward F. Houff         Edward F. Houff             

 